               IN THEUM TED STATESDISTW CTCOURTCLERK%ygj
                                                       7j
                                                        H!y
                                                          g
                                                          êji
                                                          u
                                                          '
                                                          - g'g (
                                                            -   xg.
                                                                                       s
              FOR THE W ESTERN DISTRICT OF VW GINIA                         MA2 12 2229
                        RO ANO K E DIVISIO N
                                                                          JU               nR c
                                                                      BY:
M ICH AEL S.G O RBEY,                                                          D            L
                                                                                            .


      Plaintiff,                            C ivilA ction N o.7:17cv00192

V.                                          M EM O M NDU M OPINION

LT.AVERY,M 1 ,                              B y: Jackson L .K iser
                                                 Senior U .S.D istrictJudge
      D efendants.


      Plaintiff M ichael S.G orbey, a federal inm ate proceeding pro j-q, filed this
                                                                      .




action jursuantto Bivens v. Six Unknown Named Acents of Fed.Bureau of              '
                                     .-




Narcotics,403 U.S.388 (1971).By conditionalfling orderentered M ay 2,2017,
the courtadvised G orbey thathe m ustnotify the courtin w riting im m ediately upon

histransfer orrelease and prbvide the courtw ith an updated address.See ECF N o.

3.The courtw am ed Gorbey thatfailureto provide an updated addresswould result

in dism issalofthe action.Id.On January 8,2019,1dism issed this actioh without

prejudiceafterGorbey failedtocomplywith anothercourtorder.SeeECF No.101.
G orbey m oved to reconsiderthe dism issal,and by order entered February 20,2020,

lgranted Gorbey'sfnotion forreconsideration and reopened theaction.SeeECF N o.

116.In addition to reopening the case,l directed G orbey to advise the courtasto

whetherhestillwishedtoproceedwith thisiction.J-I.
                                                L Thatorderhasbeen returned
to the courtas undeliverable and wiih no forwarding address.See ECF No.117.

Accordingly,1willdismissthisaction withoutprejudice forfailureto comply with
thecourt'sorderdirecting him to advisethe courtofany addresschange.Gorbey is

advised thathemay refilehisclaimsin a separateaction,subjectto theapplicable
statute oflim itations.
                 0        %
      ENTER:Thislo = dayofMarch,2020.



                                    e orU nited StatesD istrictJudge
